NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10540

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00836-SPL-1
 v.                                             District of Arizona,
                                                Phoenix
RAFAEL VILLAGOMEZ-TROCHE, AKA
Robert Villagomez Troche, AKA Rafael            MEMORANDUM*
Villagomez-Troche, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Steven P. Logan, District Judge, Presiding

                             Submitted May 9, 2022**
                               Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and ROBRENO,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
                                                                             Page 2 of 4

      Rafael Villagomez-Troche, a native and citizen of Mexico, appeals from the

district court’s order denying his motion to dismiss his indictment under 8 U.S.C.

§ 1326(d). We affirm.

      1. To prevail on his motion to dismiss the indictment, Villagomez-Troche

was required to prove that entry of the underlying removal order was

“fundamentally unfair.” United States v. Palomar-Santiago, 141 S. Ct. 1615,

1620–21 (2021) (quoting 8 U.S.C. § 1326(d)). A removal order is fundamentally

unfair if the non-citizen’s due process rights were violated by defects in the

removal proceeding and he suffered prejudice as a result. United States v.

Aguilera-Rios, 769 F.3d 626, 630 (9th Cir. 2014). Villagomez-Troche argues that

he was not removable as charged because the government could not prove by clear

and convincing evidence that he had been convicted of “a violation of . . . any law

. . . relating to a controlled substance (as defined in section 802 of title 21).” 8

U.S.C. § 1182(a)(2)(A)(i)(II).

      Clear and convincing evidence establishes that Villagomez-Troche was in

fact convicted of a violation of Illinois state law related to cannabis, a qualifying

controlled substance under 21 U.S.C. § 802. Although there is some variation

among different state-court documents as to the precise crime to which

Villagomez-Troche ultimately pleaded guilty, nothing indicates that the substance

he admitted possessing was anything other than cannabis. Villagomez-Troche
                                                                            Page 3 of 4

emphasizes the prosecutor’s statement during his first change of plea hearing that

if, after lab testing, the substance “turns out not to be cannabis we would . . . vacate

the plea.” Although that first plea was indeed vacated, a second guilty plea was

immediately entered in its place without any comment to indicate that the

substance was found not to be cannabis. Indeed, the state court docket entry

indicates he pleaded guilty to “UNLAWFUL POSSESSION OF CANNABIS.”

Moreover, Villagomez-Troche—with the assistance of counsel—admitted all the

factual allegations in the Notice to Appear, which specifically alleged that he was

convicted of unlawful possession with the intent to deliver cannabis. On this

record, the government carried its burden of proving by clear and convincing

evidence that Villagomez-Troche was convicted of unlawful possession of

cannabis.

      Because Villagomez-Troche’s underlying removal order was not

fundamentally unfair, we need not address whether he exhausted his administrative

remedies or was improperly deprived of the opportunity for judicial review. See

Palomar-Santiago, 141 S. Ct. at 1620–21.

      2. On appeal, Villagomez-Troche preserved the argument that his Notice to

Appear did not confer jurisdiction on the immigration court because it did not

specify the date and time of his removal hearing. As an en banc panel of this court

recently held, however, such defects do not deprive the immigration court of
                                                                        Page 4 of 4

jurisdiction. United States v. Bastide-Hernandez, No. 19-30006, slip op. at 5 (9th

Cir. July 11, 2022).

      AFFIRMED.